Citation Nr: 0726631	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-21 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

The veteran was afforded a video conference Board hearing on 
August 29, 2006.  A transcript of the testimony provided at 
this hearing has been associated with the record.  


FINDINGS OF FACT

1.  The veteran's PTSD is mainly manifested by chronic sleep 
disturbance, which has caused some interference with his 
employment, but he functions at an adequate psychosocial 
level.

2.  The veteran did not incur bilateral hearing loss in 
service and hearing loss is not shown within one year of his 
discharge from service.


CONCLUSIONS OF LAW

1.  An evaluation of 30 percent, but no greater, for the 
veteran's service-connected PTSD is granted.  38 U.S.C.A. § 
1155 (West 2002); 38C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

2.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
September 2005 letter.  

The September 2005 letter also advised the veteran of the 
evidence and information required to establish a claim of 
entitlement to service connection.  Via a letter dated in 
March 2006, the veteran was informed of the evidence and 
information required to establish entitlement to an increased 
evaluation, i.e. that his disability had increased in 
severity. 

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the veteran has received notice 
regarding what evidence is necessary to establish a higher 
evaluation and earlier effective dates, he was not provided 
this notice in a timely fashion.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding his claims of service connection.  
In terms of any notification regarding downstream elements, 
no prejudice will result to the veteran in proceeding because 
any defect with respect to notice of these elements was cured 
by readjudication of the issues on appeal in a subsequent 
Supplemental Statement of the Case dated in May 2006.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine).

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must typically be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran did not receive sufficient VCAA 
notification in a timely fashion.  Nonetheless, any possible 
prejudice due to the timing of notice was cured by subsequent 
readjudication of the issue on appeal in the aforementioned 
May 2006 Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine).

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); Pelegrini, 18 Vet. App. at 
121.  In this case, this has been fulfilled by the 
aforementioned letters, which advised the veteran to send the 
RO any evidence in his possession that would substantiate his 
claims.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
RO has obtained all of the veteran's VA and service medical 
records and the veteran has provided the RO with records from 
a private physician.  The veteran has not indicated the 
presence of any other outstanding relevant records and has 
been provided medical examinations in furtherance of 
substantiating his claims.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history. 

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."
PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2006).  
The current 10 percent rating is warranted for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent evaluation is warranted where when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006). 

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped, speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work like 
setting), inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id. 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Apparently beginning in March 2003, the veteran sought 
treatment for PTSD at the Vet Center.  At the time, the 
veteran reported problems with lack of sleep and cold sweats.  
He also reported that he had formerly consumed alcohol to 
help him sleep and that he would become extremely tired in 
the afternoons.  He reported retiring early at the age of 55 
due to his sleep problems and that he worked part-time after 
that, performing shipping and receiving duties, but that he 
had quit this job because of his long sleepless nights.  The 
veteran was married for many years and had two adult 
daughters.  

Mental status examination in March 2003 revealed that the 
veteran was neat in appearance, friendly and cooperative in 
manner and of average intelligence.  His speech was 
appropriate.  He was oriented as to time, place and person.  
His memory function was apparently impaired and his affect 
was appropriate.  His motor activity was agitated and 
restless.  His judgment was impaired.  There was no evidence 
of delusions, disorganized thinking, or hallucinations.  His 
appetite was average.  He reported sleep disturbance and 
decreased sex drive.  His energy level was average.  He had 
no suicidal or homicidal thoughts.  The examiner observed 
that the veteran's attention was not very good and that he 
lost his temper on occasion, as well as night sweats and 
sleep disturbance.  The examiner diagnosed PTSD and assigned 
the veteran a GAF of 43. 

In December 2005, the veteran received a VA psychiatric 
examination in furtherance of substantiating his claim.  The 
examiner noted a good educational and employment history.  
Following service, the veteran worked as a draftsman and then 
transitioned into heating and cooling.  He ultimately had a 
25-year career in the fire-protection field.  The veteran 
did, however, report that he had difficulties during his work 
period as he was very tired from his poor sleep at night.  
The veteran reported that he got along well with other people 
and did not have any difficulties or disciplinary actions at 
work.  The veteran reported having been married since 1970 
and having two grown daughters.  He also said that he was 
involved in his daughters' lives and that he had a good 
marriage and friends with whom he socialized.  The veteran 
denied a history of assaultiveness or suicide attempt.  He 
did state that he had lost some interest in leisure 
activities that used to interest him.  The examiner 
summarized that the veteran's psychosocial functional status 
was in the adequate range.  

Mental status examination at this time revealed no impairment 
of thought process or communication.  The veteran showed no 
evidence of delusions or hallucinations.  His eye contact was 
good and he denied suicidal and homicidal thoughts.  He was 
well-groomed and able to maintain his personal hygiene.  
There were some apparent mild memory difficulties, within 
normal limits.  The veteran denied ritualistic/obsessive 
behavior.  The rate and flow of his speech was within normal 
limits.  The veteran stated that he didn't feel anxious, but 
others felt that he was.  H denied depression and impulse 
control.  He acknowledged significant sleep impairment, 
waking with night sweats from nightmares about five times per 
week, which he noted impaired his daytime concentration a 
good deal.  There was no evidence of somatoform or 
personality disorders.  The examiner diagnosed PTSD.  The 
examiner assessed a GAF score of 50 and noted symptoms at a 
high level of frequency and moderate severity.  

There is other evidence of record regarding PTSD.  In 
particular, of record are personal statements from the 
veteran and his wife, as well as the August 2006 Board 
hearing testimony and private medical records.  In this 
regard, the Board notes that this evidence shows that the 
veteran's primary complaint has been of sleep disturbance 
related to his PTSD.  

The Board notes that the veteran has been assigned GAF scores 
of 43 and 50, suggesting serious impairment in social, 
occupational or school functions.  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (observing that GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness" under the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS).  See 
also Richard v. Brown, 9 Vet. App. 266, 267 (1996), observing 
that a GAF of 41-50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional ritual, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functions (e.g., no friends, unable 
to keep a job).  The GAF score, however, assigned in a case, 
like an examiner's assessment of the severity of a condition, 
is not dispositive of the evaluation issue; rather, they must 
be considered in light of the actual symptoms of the 
veteran's disorder (which provide the primary basis for the 
rating assigned).  See 38 C.F.R. § 4.126(a).  According to 
DSM-IV, a GAF score between 51 and 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, and occasional panic attacks) or moderate difficulty 
in social, occupational, or school functioning.

Resolving the evidence in the light most favorable to the 
veteran, he is entitled to a 30 percent, but no greater 
evaluation for his PTSD.  A 30 percent evaluation is 
warranted because the evidence shows that the veteran has had 
difficulty in the occupational sphere due to chronic sleep 
impairment.  Although he was able to maintain a job for 25 
years, the Board notes the clinical findings of sleep 
impairment, and his inability to retain a part-time job 
following retirement.  Although the veteran has been assigned 
GAF scores of 43 and 50, the Board does not find these scores 
to be indicative of more serious impairment in light of the 
actual symptoms experienced by the veteran.  See 38 C.F.R. § 
4.126(a).  Notably, the veteran has a good social life and is 
noted to be functioning adequately.  His PTSD has mainly 
caused him chronic sleep disturbance, which meets the exact 
criteria prescribed for a 30 percent evaluation.  He does not 
exhibit any of the criteria necessary for an evaluation 
higher than 30 percent; thus, the veteran's PTSD is best 
evaluated as 30 percent disabling, but no greater.  

Hearing Loss

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for sensorineural hearing loss may be 
granted if the disability becomes manifest to a compensable 
degree within one year following separation from active 
military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Hearing loss will be considered to be a disability when the 
auditory threshold in any of the frequencies is 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

On the veteran's entrance examination in May 1964, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
-5
-10
5
5
0

On the veteran's separation examination in May 1967, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

On the authorized audiologic evaluation on December 5, 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
35
30
25
LEFT
10
10
20
25
25

Pure tone averages were 33.75 for the right ear and 20 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 98 percent in the right ear and of 98 percent in 
the left ear.


At this time the veteran reported hearing loss, especially in 
the right ear.  The veteran reported military noise exposure, 
but denied any post-discharge or recreational noise exposure.  
The examiner did not relate the veteran's hearing loss to the 
veteran's noise exposure in service, because the veteran's 
hearing was normal at the time of discharge.

A subsequent audiologic examination conduced on December 19, 
2005, contained identical audiometrics, but noted that the 
conductive component of the right ear mixed ear hearing loss 
might be due to an ossicular abnormality, not related to 
combat.  The examiner, however, noted that the sensorineural 
component of the hearing loss was consistent with noise 
exposure "which the veteran had during combat and not pre or 
post service."  

Service connection for bilateral hearing loss is not 
established.  With respect to presumptive service connection, 
the Board notes that there is no evidence of bilateral 
hearing loss within one year of discharge.  With respect to 
direct service connection and the apparently favorable 
December 19, 2005, VA opinion, the Board finds that the 
December 5, 2005, opinion is more probative.  The Board notes 
that the first examiner stated that if the veteran had 
experienced hearing loss due to in-service noise exposure, 
this would have been indicated on his separation examination.  
The latter examiner does not address the veteran's separation 
examination; indeed the examiner indicated that the veteran 
had combat service which was not reflected in the record.  
The grant of service connection for PTSD was based on a 
commendation medal he was awarded for his courageous service 
following a helicopter crash.  The Board thus finds that this 
decreases its probative value such that it is outweighed by 
the first opinion.  In any case, the Board has the 
responsibility to assess the credibility and weight to be 
given to the competent medical evidence of record.  See Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Accordingly, the preponderance 
of the evidence is against the claim of entitlement to 
service connection for bilateral hearing loss and the claim 
is denied.





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation of 30 percent, but no greater, 
for PTSD is granted, subject to the laws and regulations 
governing the award of monetary benefits. 

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


